Citation Nr: 1447633	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran had active military service from June 1950 to December 1953 and from September 1954 to July 1971.  He died in October 2006.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.

In June 2011, the Board remanded the appellant's case to the Agency of Original Jurisdiction (AOJ) for further development.

In January 2013, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the Board's January 2013 decision and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand (JMR).

In July 2014, the Board remanded the appellant's case to the AOJ for further development in order to comply with the terms of the March 2014 JMR.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  With the exception of the September 2014 Appellant's Brief submitted by the Veteran's representative, review of the documents in Virtual VA and VBMS reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant asserts that the Veteran was in Vietnam for three months prior to being stationed in Korea in 1969 or 1970 and that exposure to Agent Orange was a known cause of prostate cancer that was one of the causes of his death.  The Veteran's service records show that he was stationed at Osan Air Force Base in Korea from August 1970 to June 1971, but there is no record of his being in the Republic of Vietnam.  The Board further notes that the appellant's representative argued that the Veteran would have passed through Vietnam traveling to and from Osan, Korea, and that it would be "helpful" to review the Veteran's Airman Performance Reports, for such travel in an April 2009 written statement.

In June 2011, the Board remanded the appellant's case to the AOJ for further development, which included obtaining the Veteran's Airman Performance reports from the National Personnel Records Center (NPRC), to particularly include his performance reports from June 1970 to July 1971.  Indeed, in action paragraph number two, the AOJ was instructed to contact NPRC, the Department of the Air Force, and any other appropriate federal records' repository, and request the Veteran's Airman Performance reports from his personnel records.  If any such records were unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

In September 2011, the AOJ sought to obtain such documents from NPRC.  The Board notes, however upon further review, it does not appear as if there was ever a response to this request.  Moreover, it does not appear as if any further development was done regarding this issue.  Further, the August 2012 supplemental statement of the case (SSOC) did not address whether the Veteran's Airman Performance reports were obtained.  Consequently, this appeal must be remanded in order to complete the development requested in the June 2011 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Department of the Air Force, and any other appropriate source(s) to obtain the Veteran's Airman Performance reports from his personnel records, to particularly include reports for the period from June 1970 to July 1971.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development deemed necessary as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, to include obtaining a new VA opinion if necessary, the appellant's claim for service connection for the cause of the Veteran's death should be readjudicated based on the entirety of the evidence.  If the issue remains denied, the appellant and her representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



